DETAILED ACTION
Status of Claims
	Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner notes that the Applicant was contacted to place the claims in condition for allowance, however, no agreement was reached within the time allotted.  

Status of Objections and Rejections
The previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2017088918), in view of Kurashina et al. (US 2005/0051437) and in view of Kim (KR 101669803).   
Regarding claim 1, Sato discloses a film forming apparatus capable of forming a metallic coating film by applying a voltage between an anode and a substrate [0001] (= a film forming apparatus for forming a metal film on a surface of a substrate by reducing metal ions), comprising:
A film forming apparatus (1) having an anode (11), a substrate (B), a solid electrolyte membrane (13) ([0020], Figures 1-2, 4, 6-7 = a film forming unit including an anode, an electrolyte membrane disposed between the anode and the substrate) a housing (12) with solution chamber (15) for housing a metal solution (L) ([0022]-[0024]= a liquid housing portion having the electrolyte membrane attached thereto, the liquid housing portion being adapted to house a metal solution containing the metal ions such that the metal solution is sealed in the liquid housing portion and the metal solution is in contact with the electrolyte membrane);

A power supply section (16) connected to the anode and mounting table such that the surface of the substrate functions as the cathode ([0027] = a power supply unit adapted to apply a voltage across the anode and substrate so that metal derived from the metal ions with which each electrolyte membrane is impregnated are deposited on a surface of the substrate in a state in which the electrolyte membrane of the forming unit is in contact with the substrate), 
Wherein the forming unit includes a cushioning member (19) such as spring [0028] (= first elastic body) that is elastically deformable in a pressurization direction with the pressurizing section.  
Sato discloses the claimed invention as applied above.  Sato does not disclose a plurality of film forming units and a coupling portion being adapted to couple the film forming units together. 
Kurashina discloses a plating apparatus (title) for filling a fine interconnect pattern formed in a substrate with metal comprising a plurality of electrode heads (1502 = film forming units) each including an anode (1526), a porous membrane (1528 = electrolyte membrane) and an anode head chamber for storing a metal plating solution (1530= a liquid housing portion), a pressure device (e.g. pressurized bags, 1542, etc.) including arms (1500), the arms being coupled to the electrode heads via a rotating member (1524) including elastic members such as air bags (1540) (Figure 53).  Kurashina teaches that the portions or regions of the substrate which are confronted by the respective porous members (1528) of the electrode heads (1502) are plated by the respective electrode heads (1502) and the different regions of the substrate can be plated in 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of film forming units because Kurashina discloses that a plurality of electrode heads may be disposed such that they are individually controlled to produce different conditions across a substrate (i.e. selective deposition).  
The combination of Sato and Kurashina fail to disclose wherein the coupling portion is joined to the pressure unit by a pin, and the plurality of film forming units are rotatable about the pin.  Kurashina discloses coupling via a ball screw and pneumatic actuator.  
In the same or similar field of film forming devices, Kim discloses a support system including a driving bar (42) coupled with pressing members (40) through pins (40b) enabling the pressing members to rotate about the pins.  Additionally, Kim discloses a supporting shaft (42a) (Figure 2, pages 3-4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus wherein a pin joins a coupling portion and a pressure unit because Kim discloses that multiple pressing units may be joined with a driving bar in order to provide controlled seesaw type motion to the electroplating elements.  The simple 
Regarding claim 2, Sato discloses a first elastic body (e.g. spring, 19) and a second elastic body (e.g. elastic body, silicone rubber, 14) [0024]-[0026]. Although the spring constants are not disclosed for either the spring or elastic body of Sato, one of ordinary skill in the art would expect a spring and an elastic body (e.g. silicone rubber) to have varying spring constants, thus the spring constant of the spring is optionally smaller than that of the elastic body in a pressurization direction.  
Regarding claim 3, the instant claim requires the coupling portion being pivotally attached to the pressure unit.  The remaining claim language is directed towards the manner of operating the claimed device (e.g. “when each first elastic body…”).  The actuator of Kurashina is pivotally attached to the electrode heads via the arms.  The elastic part(s) of Sato deform in response to pressure applied by the pressure unit. Kim provides pivoting motion.  

Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are presented above.  It is noted that the claimed “adapted to” (e.g. “adapted to couple” and “adapted to pressurize”) does not require a specific structure to the apparatus.  It is noted that some of the phrasing including “the first elastic body” (lines 17-18) is not consistent with “each film forming unit is coupled to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795